Case: 16-13922   Date Filed: 05/09/2017   Page: 1 of 5


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-13922
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:15-cr-00064-TJC-JBT-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

HEZEKIAH WILLIAMS,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 9, 2017)

Before JULIE CARNES, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 16-13922       Date Filed: 05/09/2017       Page: 2 of 5


       Hezekiah Williams appeals his 120-month total sentence, imposed above the

Guideline range, after pleading guilty to aiding and abetting attempted bank fraud,

in violation of 18 U.S.C. §§ 1344(2) and 2, aiding and abetting aggravated identity

theft, in violation of 18 U.S.C. §§ 1028A(a)(1) and 2, and aiding and abetting the

possession of counterfeit securities, in violation of 18 U.S.C. §§ 513(a) and 2. On

appeal, Williams argues that the sentence was procedurally and substantively

unreasonable. After review, 1 we affirm.

                                      I. DISCUSSION

       The district court conducted a lengthy review of Williams’ criminal history

in sentencing him, and we recount some of those facts here. According to his

presentence investigation report, Williams’ first conviction occurred when he was

seventeen years old; he is now sixty-one. The report lists a string of subsequent

convictions, occurring regularly in the intervening forty years. Ten of those

convictions were for forgery, passing forged checks, uttering forged instruments,

and similar crimes. The district court noted the sheer number and frequency of

these crimes and that Williams appeared to return to them after serving his time for

each conviction.




       1
         We review the reasonableness of a sentence under the deferential abuse-of-discretion
standard. Gall v. United States, 552 U.S. 38, 41 (2007); United States v. Irey, 612 F.3d 1160,
1188–89 (11th Cir. 2010) (en banc).
                                                2
              Case: 16-13922     Date Filed: 05/09/2017    Page: 3 of 5


      “When reviewing for procedural reasonableness, we ensure that the district

court: (1) properly calculated the Guidelines range; (2) treated the Guidelines as

advisory; (3) considered the 18 U.S.C. § 3553(a) factors; (4) did not select a

sentence based on clearly erroneous facts; and (5) adequately explained the chosen

sentence.” United States v. Wayerski, 624 F.3d 1342, 1353 (11th Cir. 2010).

Williams bears the burden of showing his sentence is procedurally unreasonable,

United States v. De La Cruz Suarez, 601 F.3d 1202, 1223 (11th Cir. 2010), and he

takes issue only with the second factor listed above, contending the district court

failed to give the Guidelines range due consideration, resulting in the Guidelines

carrying effectively no weight at all. It is true that even though it is not bound by

the Guidelines, “a sentencing court may not give them so little consideration that it

amounts to not giving any real weight to the Guidelines range in imposing the

sentence.” United States v. Irey, 612 F.3d 1160, 1218 (11th Cir. 2010) (en banc)

(quotation omitted). But here, the district court thoroughly explained its sentence,

touching on each of the § 3553(a) factors, and expressing its conviction that the

Guidelines sentence was not sufficient to achieve those purposes. Indeed, the court

specifically and extensively explained why the Guidelines result was inappropriate

in this case. The court was entitled to place great weight on Williams’ criminal

history and the need for general and specific deterrence to protect the public,

noting that Williams had been committing crimes for forty years, including


                                           3
              Case: 16-13922     Date Filed: 05/09/2017    Page: 4 of 5


multiple instances of the same fraudulent activity resulting in the present guilty

plea. See 18 U.S.C. § 3553(a)(1), (2); see also United States v. Williams, 526 F.3d

1312, 1322–23 (11th Cir. 2008) (holding a sentence to be reasonable where the

sentencing court explained why it attached great weight to one § 3553(a) factor).

There was no procedural error.

      Nor was Williams’ sentence substantively unreasonable. Irey, 612 F.3d at

1189 (“A district court abuses its discretion when it (1) fails to afford consideration

to relevant factors that were due significant weight, (2) gives significant weight to

an improper or irrelevant factor, or (3) commits a clear error of judgment in

considering the proper factors.” (quotation omitted)). It is true that “[a] major

variance does require a more significant justification than a minor one—the

requirement is that the justification be sufficiently compelling to support the degree

of variance.” Id. at 1198 (quotation omitted). However, the court explicitly and

comprehensively considered all of the relevant factors, including the mitigating

evidence Williams offered, in making its decision. That Williams’ conviction was

for an ordinary, low-level economic crime is not dispositive; the court was entitled

to place comparatively more weight on the fact that these violations were part of a

much broader and continuing pattern spanning decades. Williams, 526 F.3d at

1322–23. The resulting sentence was below the thirty-year statutory maximum

Williams could have received, and we have upheld variances of comparable


                                           4
              Case: 16-13922     Date Filed: 05/09/2017    Page: 5 of 5


magnitude. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008)

(holding that a sentence under the maximum statutory sentence available under law

is an indicator of reasonableness); United States v. Rosales-Bruno, 789 F.3d 1249,

1256–57 (11th Cir. 2015) (upholding sentence more than three times as long as the

top of the Guidelines range); United States v. Early, 686 F.3d 1219, 1221–23 (11th

Cir. 2012) (upholding sentence 113 months above the Guidelines range). The

district court’s thorough and forthright discussion of the § 3553(a) factors in

sentencing Williams does not leave a “definite and firm conviction that the district

court committed a clear error of judgment.” Irey, 612 F.3d at 1190.

                                 II. CONCLUSION

      For the foregoing reasons, we affirm Williams’ sentence.

      AFFIRMED.




                                          5